

116 HR 1531 IH: Denying Firearms and Explosives to Dangerous Terrorists Act of 2019
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1531IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. King of New York (for himself, Miss Rice of New York, Ms. Norton, Mr. Suozzi, Mr. Lynch, Mr. Swalwell of California, Mr. Khanna, Mr. Cisneros, Mr. Cooper, Mr. Smith of New Jersey, Ms. McCollum, Mr. Lamb, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase public safety by permitting the Attorney General to deny the transfer of a firearm or
			 the issuance of firearms or explosives licenses to a known or suspected
			 dangerous terrorist.
	
 1.Short titleThis Act may be cited as the Denying Firearms and Explosives to Dangerous Terrorists Act of 2019. 2.Granting the attorney general the authority to deny the sale, delivery, or transfer of a firearm or the issuance of a firearms or explosives license or permit to dangerous terrorists (a)Standard for exercising Attorney General discretion regarding transferring firearms or issuing firearms permits to dangerous terroristsChapter 44 of title 18, United States Code, is amended—
 (1)by inserting the following new section after section 922:  922A.Attorney General’s discretion to deny transfer of a firearmThe Attorney General may deny the transfer of a firearm pursuant to section 922(t)(1)(B)(ii) if the Attorney General determines that the transferee is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the prospective transferee may use a firearm in connection with terrorism.;
 (2)by inserting the following new section after section 922A:  922B.Attorney General’s discretion regarding applicants for firearm permits which would qualify for the exemption provided under section 922(t)(3)The Attorney General may determine that an applicant for a firearm permit which would qualify for an exemption under section 922(t)(3) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.; and
 (3)in section 921(a), by adding at the end the following:  (36)The term terrorism means international terrorism as defined in section 2331(1), and domestic terrorism as defined in section 2331(5).
 (37)The term material support means material support or resources within the meaning of section 2339A or 2339B. (38)The term responsible person means an individual who has the power, directly or indirectly, to direct or cause the direction of the management and policies of the applicant or licensee pertaining to firearms..
				(b)Effect of Attorney General discretionary denial through the National Instant Criminal Background
 Check System (NICS) on firearms permitsSection 922(t) of such title is amended— (1)in paragraph (1)(B)(ii), by inserting or State law, or that the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A before the semicolon;
 (2)in paragraph (2), by inserting after or State law the following: or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A;
 (3)in paragraph (3)(A)(i)— (A)by striking and at the end of subclause (I); and
 (B)by adding at the end the following:  (III)was issued after a check of the system established pursuant to paragraph (1);;
 (4)in paragraph (3)(A)— (A)by adding and at the end of clause (ii); and
 (B)by adding after and below the end the following:  (iii)the State issuing the permit agrees to deny the permit application if such other person is the subject of a determination by the Attorney General pursuant to section 922B;;
 (5)in paragraph (4), by inserting after or State law, the following: or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A,; and
 (6)in paragraph (5), by inserting after or State law, the following: or if the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A,.
 (c)Unlawful sale or disposition of firearm based on Attorney General discretionary denialSection 922(d) of such title is amended— (1)by striking or at the end of paragraph (8);
 (2)by striking the period at the end of paragraph (9) and inserting ; or; and (3)by inserting after paragraph (9) the following:
					
 (10)has been the subject of a determination by the Attorney General pursuant to section 922A, 922B, 923(d)(1)(H), or 923(e) of this title..
 (d)Attorney General discretionary denial as prohibitorSection 922(g) of such title is amended— (1)by striking or at the end of paragraph (8);
 (2)by striking the comma at the end of paragraph (9) and inserting; ; or; and (3)by inserting after paragraph (9) the following:
					
 (10)who has received actual notice of the Attorney General’s determination made pursuant to section 922A, 922B, 923(d)(1)(H), or 923(e) of this title,.
 (e)Attorney General discretionary denial of Federal firearms licensesSection 923(d)(1) of such title is amended— (1)by striking Any and inserting Except as provided in subparagraph (H), any;
 (2)in subparagraph (F)(iii), by striking and at the end; (3)in subparagraph (G), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (H)The Attorney General may deny a license application if the Attorney General determines that the applicant (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism..
 (f)Discretionary revocation of Federal firearms licensesSection 923(e) of such title is amended— (1)in the first sentence—
 (A)by inserting after revoke the following: —(1); and (B)by striking the period and inserting a semicolon;
 (2)in the second sentence— (A)by striking The Attorney General may, after notice and opportunity for hearing, revoke and insert (2); and
 (B)by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (3)any license issued under this section if the Attorney General determines that the holder of the license (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism..
 (g)Attorney General’s ability To withhold information in firearms license denial and revocation suitSection 923(f) of such title is amended— (1)in the first sentence of paragraph (1), by inserting , except that if the denial or revocation is pursuant to subsection (d)(1)(H) or (e)(3), then any information on which the Attorney General relied for this determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security before the period; and
 (2)in paragraph (3), by inserting after the third sentence the following: With respect to any information withheld from the aggrieved party under paragraph (1), the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (h)Attorney General’s ability To withhold information in relief from disabilities lawsuitsSection 925(c) of such title is amended by inserting after the third sentence the following: If receipt of a firearm by the person would violate section 922(g)(10), any information which the Attorney General relied on for this determination may be withheld from the applicant if the Attorney General determines that disclosure of the information would likely compromise national security. In responding to the petition, the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (i)PenaltiesSection 924(k) of such title is amended— (1)by striking or at the end of paragraph (2);
 (2)in paragraph (3), by striking , or and inserting ; or; and (3)by inserting after paragraph (3) the following:
					
 (4)constitutes an act of terrorism (as defined in section 921(a)(36)), or material support thereof (as defined in section 921(a)(37)); or.
 (j)Remedy for erroneous denial of firearm or firearm permit exemptionSection 925A of such title is amended— (1)in the section heading, by striking Remedy for erroneous denial of firearm and inserting Remedies;
 (2)by striking Any person denied a firearm pursuant to subsection (s) or (t) of section 922 and inserting the following:  (a)Except as provided in subsection (b), any person denied a firearm pursuant to section 922(t) or pursuant to a determination made under section 922B,; and
 (3)by adding after and below the end the following:  (b)In any case in which the Attorney General has denied the transfer of a firearm to a prospective transferee pursuant to section 922A or has made a determination regarding a firearm permit applicant pursuant to section 922B, an action challenging the determination may be brought against the United States. The petition must be filed not later than 60 days after the petitioner has received actual notice of the Attorney General’s determination made pursuant to section 922A or 922B. The court shall sustain the Attorney General’s determination on a showing by the United States by a preponderance of evidence that the Attorney General’s determination satisfied the requirements of section 922A or 922B. To make this showing, the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security. On request of the petitioner or the court’s own motion, the court may review the full, undisclosed documents ex parte and in camera. The court shall determine whether the summaries or redacted versions, as the case may be, are fair and accurate representations of the underlying documents. The court shall not consider the full, undisclosed documents in deciding whether the Attorney General’s determination satisfies the requirements of section 922A or 922B..
				(k)Provision of grounds underlying ineligibility determination by the National Instant Criminal
 Background Check SystemSection 103 of the Brady Handgun Violence Prevention Act (Public Law 103–159) is amended— (1)in subsection (f)—
 (A)by inserting after is ineligible to receive a firearm, the following: or the Attorney General has made a determination regarding an applicant for a firearm permit pursuant to section 922B of title 18, United States Code; and
 (B)by inserting after the system shall provide such reasons to the individual, the following: except for any information the disclosure of which the Attorney General has determined would likely compromise national security; and
 (2)in subsection (g)— (A)in the first sentence, by inserting after subsection (g) or (n) of section 922 of title 18, United States Code or State law the following: or if the Attorney General has made a determination pursuant to section 922A or 922B of such title,;
 (B)by inserting , except any information the disclosure of which the Attorney General has determined would likely compromise national security before the period; and
 (C)by adding at the end the following: Any petition for review of information withheld by the Attorney General under this subsection shall be made in accordance with section 925A of title 18, United States Code..
 (l)Unlawful distribution of explosives based on Attorney General discretionary denialSection 842(d) of such title is amended— (1)by striking the period at the end of paragraph (9) and inserting ; or; and
 (2)by adding at the end the following:  (10)has received actual notice of the Attorney General’s determination made pursuant to section 843(b)(8) or (d)(2) of this title..
 (m)Attorney General discretionary denial as prohibitorSection 842(i) of such title is amended— (1)by adding ; or at the end of paragraph (7); and
 (2)by inserting after paragraph (7) the following:  (8)who has received actual notice of the Attorney General’s determination made pursuant to section 843(b)(8) or (d)(2),.
 (n)Attorney General discretionary denial of Federal explosives licenses and permitsSection 843(b) of such title is amended— (1)by striking Upon and inserting the following: Except as provided in paragraph (8), on; and
 (2)by inserting after paragraph (7) the following:  (8)The Attorney General may deny the issuance of a permit or license to an applicant if the Attorney General determines that the applicant or a responsible person or employee possessor thereof is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation of, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism..
 (o)Attorney General discretionary revocation of Federal explosives licenses and permitsSection 843(d) of such title is amended— (1)by inserting (1) in the first sentence after if; and
 (2)by striking the period at the end of the first sentence and inserting the following: ; or (2) the Attorney General determines that the licensee or holder (or any responsible person or employee possessor thereof) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and that the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism..
				(p)Attorney General’s ability To withhold information in explosives license and permit denial and
 revocation suitsSection 843(e) of such title is amended— (1)in the first sentence of paragraph (1), by inserting except that if the denial or revocation is based on a determination under subsection (b)(8) or (d)(2), then any information which the Attorney General relied on for the determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security before the period; and
 (2)in paragraph (2), by adding at the end the following: In responding to any petition for review of a denial or revocation based on a determination under section 843(b)(8) or (d)(2), the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security..
 (q)Ability To withhold information in communications to employersSection 843(h)(2) of such title is amended— (1)in subparagraph (A), by inserting or section 843(b)(1) (on grounds of terrorism) of this title, after section 842(i),; and
 (2)in subparagraph (B)— (A)by inserting or section 843(b)(8) after section 842(i); and
 (B)in clause (ii), by inserting , except that any information that the Attorney General relied on for a determination pursuant to section 843(b)(8) may be withheld if the Attorney General concludes that disclosure of the information would likely compromise national security before the semicolon.
 (r)Conforming amendment to Immigration and Nationality ActSection 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(E)(ii)) is amended by striking or (5) and inserting (5), or (10).
			